Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0280
                       Lower Tribunal No. 21-01850
                          ________________


                             Thomas Dolan,
                                  Appellant,

                                     vs.

      Reemployment Assistance Appeals Commission,
                                  Appellee.



    An Administrative Appeal from the Reemployment Assistance Appeals
Commission.

     Thomas Dolan, in proper person.

     Amanda L. Neff (Tallahassee), Deputy General Counsel, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Dolan v. Reemployment Assistance Appeals Comm’n,

227 So. 3d 586 (Fla. 3d DCA 2017).




                                     2